
	
		I
		111th CONGRESS
		1st Session
		H. R. 835
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2009
			Mr. Poe of Texas (for
			 himself and Mr. Franks of Arizona)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committees on
			 Ways and Means and
			 the Budget, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To stimulate the economy and provide for a sound United
		  States dollar by defining a value for the dollar, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Dollar Bill Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)Article I, section
			 8 of the Constitution of the United States provides that the Congress shall
			 have Power to coin money, regulate the value thereof, and of foreign coin, and
			 fix the standard of weights and measures.
			(2)Congress
			 effectively delegated the power to regulate the value of United States money
			 and foreign money to the Federal Reserve System via the Federal Reserve Act of
			 1913.
			(3)The value of the
			 United States dollar has fallen dramatically relative to gold, crude oil, other
			 real commodities and major foreign currencies.
			(4)The value of the United States dollar has
			 become unstable and uncertain.
			(5)The Board of Governors of the Federal
			 Reserve System has not produced a stable and reliable value for the United
			 States dollar.
			(6)The Board of Governors of the Federal
			 Reserve System cannot reasonably be expected to produce a stable and reliable
			 value for the United States dollar.
			(7)An unstable dollar
			 slows the growth of the economy by increasing the cost of capital, increasing
			 the risks attendant to long-term capital investment, and increasing the
			 effective rate of the corporate income tax.
			(8)An unstable dollar
			 reduces the real earnings of American workers.
			(9)An unstable dollar
			 reduces the real value of financial assets held by the public.
			(10)An unstable
			 dollar reduces the real value of pension plans and retirement accounts upon
			 which Americans depend for their security.
			(11)An unstable
			 dollar damages the economic and political standing of the United States in the
			 world community.
			(12)An unstable
			 dollar gives rise to anxiety, uncertainty, and risk among the financial markets
			 and the public.
			3.Directives to the
			 Board of Governors of the Federal Reserve System
			(a)In
			 generalBefore the end of the
			 90-day period beginning on the date of the enactment of this Act, the Board of
			 Governors of the Federal Reserve System shall make the value of the U.S. dollar
			 equal to the market value of 0.002 of a troy ounce of gold and maintain the
			 value of the United States dollar at this level.
			(b)TargetIn regulating the value of the United
			 States dollar, the Board of Governors of the Federal Reserve System
			 shall—
				(1)conduct open market operations against an
			 explicit target for the price of gold on the exchange operated by the
			 Commodities Exchange, Inc. (COMEX) of the New York Mercantile Exchange, Inc.;
			 and
				(2)shall not conduct
			 open market operations indirectly, as in the current practice of targeting the
			 Federal Funds rate.
				(c)Promotion of
			 stable and effective financial marketsThe Board of Governors of
			 the Federal Reserve System shall use the banking and bank regulatory powers of
			 the Board to maintain and promote stable and effective financial markets during
			 and after the transition to a defined value for the United States
			 dollar.
			4.Tax
			 depreciationEffective January
			 1, 2009, all entities that depreciate capital assets for tax purposes shall be
			 entitled to 100 percent expensing of all capital investment for tax purposes in
			 the year that the investment is made.
		5.Directive to the
			 congressional budget officeIn
			 addition to the scoring that the Congressional Budget Office will do of the tax
			 changes provided in this Act in the normal course of events, the Congressional
			 Budget Office shall also calculate the impact on Federal revenues on a present
			 value basis. This calculation shall be done in the manner that such
			 calculations are done by the Social Security Trustees, and shall take into
			 account the following:
			(1)That first year
			 expensing of capital investment accelerates, but does not change the total
			 amount of the depreciation that taxpayers take based upon their
			 investments.
			(2)Capital
			 investments by businesses have historically earned much higher returns than the
			 interest rate on government bonds.
			6.Conflict of laws
			 provisionIn the event that
			 any provisions of this Act are found to be in conflict with those of the Full
			 Employment and Balanced Growth Act of 1978, the provisions of this Act shall
			 supersede the provisions of such Act to the extent of the conflict.
		
